Citation Nr: 1008232	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  The propriety of the reduction of the appellant's 
service-connected disability compensation benefits, effective 
April 16, 2007, due to incarceration.

2.  Entitlement to an effective date prior to February 24, 
2006, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel








INTRODUCTION

The appellant served on active duty from March 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Procedural History

The appellant filed his original claim of entitlement to TDIU 
in January 2002.  An August 2002 rating decision denied the 
appellant's claim.  The appellant filed a Notice of 
Disagreement (NOD) with this denial in September 2002 and 
timely perfected his appeal in May 2003.  In an October 2006 
decision, the Board granted entitlement to TDIU.  A rating 
decision dated in November 2006 effectuated this award, 
assigning an effective date of February 24, 2006.  In March 
2007, the appellant submitted a NOD with this effective date 
and timely perfected his appeal in January 2008.  In July 
2007, VA issued the appellant notice of the proposed 
reduction of his benefits due to his incarceration.  In 
February 2008, the reduction was implemented.  Later in 
February 2008, the appellant filed a NOD with this proposal 
and timely perfected his appeal in August 2008.  Accordingly, 
both issues are properly before the Board.


FINDINGS OF FACT

1.  The appellant was initially conviced and sentenced to a 
life sentence in prison on January [redacted], 1977.

2.  The appellant was paroled on December [redacted], 2001.

3.  On February [redacted], 2007, the appellant was convicted of an 
additional felony and his parole was considered violated.

4.  The appellant filed his original claim of entitlement to 
TDIU on January 29, 2002.

5.  As of January 23, 2006, it was factually ascertainable 
that the appellant was unemployable due to his service-
connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The reduction of the appellant's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from April 16, 2007, due to violation 
of parole and incarceration for a felony conviction, was 
proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 
3.103, 3.105, 3.665 (2009).

2.  The criteria for an effective date of January 23, 2006, 
for the grant of TDIU, have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

With regard to the appellant's claim of whether the reduction 
of the his service-connected disability compensation due to 
incarceration was proper, VCAA requirements are not 
applicable for two reasons.  First, the law and not the 
factual evidence is dispositive of this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  Second, the issue on appeal 
arises under 38 U.S.C.A. § 5313, which requires a reduction 
of benefits for certain incarcerated veterans, and not from 
the receipt of a substantially complete application from a 
veteran.  See 38 U.S.C.A. § 5103(a) (2009).  Thus, the VCAA 
is not applicable to the appeal of the issue of whether the 
reduction of the appellant's service-connected disability 
compensation due to incarceration was proper, and further 
discussion of compliance with the VCAA in regard to this 
issue is not required.

With regard to the earlier effective date claim, no VCAA 
notice is necessary because, as is more thoroughly explained 
below, the outcome of an earlier effective date claim depends 
exclusively on documents which are already contained in a 
veteran's VA claims file.  The Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  It is clear from the 
appellant's communications that he is cognizant as to what is 
required of him and of VA.  

In short, the Board believes that these issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

II.  Propriety of the Reduction

Under VA law and regulations, a person who is incarcerated in 
a Federal, State or local penal institution in excess of 60 
days for conviction of a felony will not be paid compensation 
in excess of that amount specified in 38 C.F.R. § 3.665 
beginning on the 61st day of incarceration.  See 38 U.S.C.A. 
§ 5313(a)(1) (West 2002); 38 C.F.R. § 3.665(a) (2009).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  See 38 C.F.R. § 3.665(d) 
(2009).  If a disability evaluation is less than 20 percent, 
the veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 
3.665(d) (2009).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  See 
38 C.F.R. § 3.665(a) (2009).  In addition, no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  See 38 C.F.R. §§ 3.103(b)(2), 
3.105(h) (2009).

VA obtained information that the appellant was incarcerated, 
effective February [redacted], 2007, for sexual battery and violation 
of parole from his previous life sentence.  The appellant 
does not dispute that he was incarcerated on that date.  The 
Board is aware of the appellant's argument that he spent nine 
months in county jail waiting for his sentence.  This period 
of time, however, is not at issue.  

A July 2007 VA letter clearly notified the appellant of the 
proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.

In February 2008, the appellant's benefits were reduced to an 
amount equivalent to a 10 percent evaluation effective April 
16, 2007, the 61st day of incarceration.  The reduction of 
benefits remains in effect until the appellant's release, at 
which time his full rate will be restored.  The appellant 
does not contend and the evidence shows that the conviction 
has been overturned.  Accordingly, the requirements for the 
reduction of the appellant's disability compensation benefits 
due to incarceration have been met.  See 38 C.F.R. § 3.665 
(2009).

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (2009).
III.  Earlier Effective Date

The appellant alleges that he is entitled to TDIU from 
October 2003 following back surgery, rather than the 
currently assigned effective date of February 24, 2006.

TDIU may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Additionally, if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
a veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a TDIU, 
the record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The effective date of an award of an increased disability 
rating (which, by definition, clearly encompasses the grant 
of a TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  An effective 
date for an increased disability rating may be assigned at 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  See 38 C.F.R. § 
3.400(o)(2) (2009).

Taking into account all relevant evidence, the Board finds 
that an effective date of January 23, 2006, is warranted for 
a grant of TDIU.  While the Board is aware that the appellant 
filed his original claim in January 2002, the evidence of 
record does not support a finding that he was entitled to 
TDIU at that time.  In Meeks v. West, 216 F.3d 1363 (Fed. 
Cir. 2000), the United States Court of Appeals for the 
Federal Circuit held that the date of entitlement to an award 
of benefits does not necessarily coincide with the date a 
claim was filed.  In the present case, the evidence of record 
does not support a finding that the appellant was entitled to 
TDIU as of the date of his claim.

Review of VA Medical Center treatment records in addition to 
VA Vocational Rehabilitation records demonstrate that the 
appellant was temporarily employed by several different 
employers and attended college full-time until January 2006.  
Further, there is no medical evidence of record to establish 
that the appellant was unemployable prior to January 2006.  
At that time, the appellant was afforded a VA spine 
examination.  The appellant complained of the inability to 
lift the left leg and stated that he became numb when sitting 
down.  He also complained of numbness with walking.  X-rays 
and computed axial tomography revealed plate/screws at the L4 
- 5 vertebra with narrowing and narrowing of the L5 - S1 disc 
space.  The examiner's impression was status post L4 - 5 
fusion with multiple operations.  The examiner opined that 
this was essentially a failed back syndrome with a multi-
operated back with consistent pain and visible impairment.  
The examiner further stated "I have no doubt that this man 
is unemployable and would therefore be considered long-term 
totally disabled."  See VA Spine Examination Report, January 
23, 2006.

During his February 2006 VA mental disorders examination, 
(the previously assigned effective date) the appellant 
reported that he declared bankruptcy six months prior to the 
examination.  Regarding employability, the VA examiner stated 
that the appellant was not able to hold a full-time 40 hour 
per week job, given his occupation of welding and truck-
driving, due to his chronic back pain and also the depression 
associated with it.  Further, it was noted that the appellant 
was not able to function effectively in society because of 
impatience and poor tolerance, and was less reliable and 
dependable because of his combination of depression and 
chronic back pain.  See VA Mental Disorders Examination 
Repor, February 24, 2006.  Despite the fact that the RO 
assigned the appellant an effective date consistent with this 
examination report, the Board finds that the January 23, 2006 
VA examination had previously established the appellant's 
unemployability, and thus is the proper effective date for 
the assignment of TDIU.

In short, it was first factually ascertainable that the 
appellant was unemployable due to service-connected 
disabilities as of January 23, 2006.  For these reasons, the 
Board concludes that an effective date of January 23, 2006, 
is warranted for the grant of TDIU.


ORDER

The reduction of the appellant's disability compensation 
benefits due to incarceration was proper and the appeal is 
denied.

Entitlement to an effective date of January 23, 2006, for the 
grant of a total disability rating based on individual 
unemployability, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


